On Petition for Rehearing.
GIDEON, J.
Petition has been filed on behalf of respondent, See-va-pitche, in which two grounds are strenuously argued for granting a rehearing.
(a) It is contended that, admitting the Secretary of the Interior did and must have found as a condition precedent to receiving his application for a homestead that Wo-gin-up had severed his tribal relations, the presumption resulting therefrom is rebutted and overcome by the findings of the district court that he did not in fact sever such relations, but that he was at the time of his death and during all of his life a member of the Shoshone Tribe of Indians. We are satisfied that the conclusion reached respecting the binding effect upon this court of the findings made by the Interior Department is supported by the authorities cited.
(b) It is further contended that if it be admitted that Wo-gin-up had severed his tribal relations and had, after his separation from Andzi, married See-va-pitche, 5 in the absence of proof of the contrary this court must indulge the presumption that before such mar*42riage be bad been divorced from bis first wife, Andzi. It is insisted, quoting from Chancey v. Whinnery, 47 Okl. 272, 147 Pac. 1036, that—
“Every intendment of law is in favor of matrimony. The law is so positive in requiring a party who asserts the illegality of a marriage to take the burden of proving it that such requirement is enforced, even though it involve the proving of a negative. When a marriage has been shown in evidence, whether regular or irregular, and whatever the form of the proofs, the law raises a presumption of its legality, not only casting the burden of proof on the party objecting, but requiring him throughout and in every particular plainly to make the fact appear, against the constant pressure of this presumption, that it is illegal and void.”
Tbe rale of law as stated in tbe above quotation, and invoked by respondent, is undoubtedly supported by tbe authorities. It bas no application in this case, bow-ever, 6 for tbe reason that tbe testimony establishes and tbe court found tbe method or manner by which "Wo-gin-up was divorced from Andzi, namely, that be left and went West and Andzi remarried. Furthermore, it appears that Wo-gin-up and tbe respondent See-va-pitcbe were brought together by another Indian, and began their relationship as husband and wife without any ceremony or form of marriage recognized by the laws of the territory or state of Utah.
The petition for rehearing is denied.
COEFMAN, C. J., and FEICK, WEBEE, and THUE-MAN, JJ., concur.